As filed with the Securities and Exchange Commission on November 8 , 2010 Registration No. 333-166171 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A (Amendment No. 5 ) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Respect Your Universe, Inc. (Exact name of Registrant as specified in its charter) Nevada 26-0641026 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 6533 Octave Avenue Las Vegas, Nevada 89139 Telephone: (866) 964-7117 (Address (including zip code) and telephone of principal executive offices) Aspen Asset Management LLC 6623 Las Vegas Blvd South Suite 255, Las Vegas, NV 89119 Telephone: (702) 360-0652 (Name, address (including zip code) and telephone of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x COPIES OF COMMUNICATIONS TO: RESPECT YOUR UNIVERSE, INC. Attn: Kristian Andresen, President 6533 Octave Avenue, Las Vegas, NV89139 Ph: (866) 964-7117 CALCULATION OF REGISTRATION FEE TITLE OF EACH PROPOSED PROPOSED CLASS OF MAXIMUM MAXIMUM SECURITIES OFFERING AGGREGATE AMOUNT OF TO BE AMOUNT TO BE PRICE PER OFFERING REGISTRATION REGISTERED REGISTERED SHARE PRICE (1) FEE Common Stock (1)The offering price of the shares was artificially determined by the company and bears no relationship whatsoever to the assets, net worth, book value or potential business operations of the company. (2)Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. 2 SUBJECT TO COMPLETION, Dated November 8 ,2010 PROSPECTUS Respect Your Universe, Inc. SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 11,063,500 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.10 per share.We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933 (“Securities Act”). Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.10 per share until such time as the shares of our common stock are traded on the FINRA Over-The-Counter Bulletin Board (“OTCBB”).Although we intend to apply for quotation of our common stock on the OTCBB, public trading of our common stock may never materialize.If our common stock becomes traded on the OTCBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled "Risk Factors" beginning on page 6. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the SEC is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is: November 8 ,2010 3 Table of Contents Page Summary 5 Risk Factors 6 Forward-Looking Statements 9 Use of Proceeds 9 Determination of Offering Price 10 Dilution 10 Selling Shareholders 10 Plan of Distribution 13 Description of Securities 14 Interest of Named Experts and Counsel 14 Description of Business 14 Legal Proceedings 19 Market for Common Equity and Related Stockholder Matters 19 Financial Statements 21 Plan of Operations 46 Changes in and Disagreements with Accountants 48 Director and Executive Officers, Promoters and Control Persons 49 Executive Compensation 51 Security Ownership of Certain Beneficial Owners and Management 52 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 54 Certain Relationships and Related Transactions 54 Available Information 54 Other Expenses of Issuance and Distribution 55 Indemnification of Directors and Officers 55 Recent Sales of Unregistered Securities 56 Table of Exhibits 58 Undertakings 58 Signatures 60 4 Summary Respect Your Universe, Inc. Since mixed martial arts (“MMA”) made its introduction into the U.S. during the early 1990s, the high-intensity art and fighting form has received wide recognition and support from MMA enthusiasts. MMA’s popularity is reaching millions of home audiences through the Ultimate Fighting Championships (“UFC”) and news outlets like CNN, Fox Sports, and pay-per-view programming, and it is quickly becoming one of the most popular sports in history. Respect Your Universe, Inc. (also referred to “RYU” or “the Company”) is a Las Vegas based start-up company incorporated on November 21, 2008 under the laws of the state of Nevada. Our business plan is to to capitalize on the increasing popularity of MMA and similar fighting styles and design, market and sell premium sportswear and competition apparel directed toward the worldwide MMA fan base. Our product line will consist of apparel that is designed for MMA training and competition, as well as a broader and more mainstream post-competition sportswear category. · Training apparel will include compression tops and compression shorts, training shorts, training hoodies, t-shirts and duffel bags · Competition wear will include MMA competition shorts. · Sportswear will include t-shirts, hoodies, beanies, and shorts. We have designed, developed and testedprototypes for our entire line of products for our planned Fall 2011 product line that are at the sales sample stage and ready for commercial production. For our product line planned for Spring 2012we have either created designs, initialprototypesfrom drawings to test feasibility of design, or intermediateprototypes that incorporate comments from theinitial prototype testing and are correct in fit and material. For all of our Fall 2011 product line we have obtained or developed, and tested, the necessary fabrics. As a test to gather feedback on our brand design, in 2009 we developed a line for a test launch of 400 pieces of initial designs of t-shirts and successfully sold all of them (at a significant discount to our planned retail prices for similar garments) through the third party retail website www.soliscompany.com. We do not plan to offer such discounts for our commercially available products. In order to create brand awareness for RYU generally in anticipation of our commercial launch, we have begun marketing our brand by sponsoring UFC fighters, martial arts tournaments, and general Las Vegas club and after-party events popular with MMA fans. Our plan is to initially sell our products through our website www.ryugear.com (which is currently not operational), third party retail websites, and third party retail stores. Our goal is to ultimately sell our products through RYU retail stores as well. Our marketing and branding plan will continue to focus on sponsoring MMA professional athletes and tournaments, as well as lifestyle events that attract the MMA fans. To date, as we have not yet commercially launched and begun selling our products, our revenues have been minimal and resulted only from the sales of products in our test launch. We have relied on investor capital to fund our operations, specifically the design and testing of our products and fabrics, the development of our prototypes, the creation of products for our test launch, the marketing of our brand in general.To date we have raised $511,750 of capital from investor financing. In order for the Company to successfully commence its business planand fulfill our full product line commercial launch we will need to raise additional investor financing.We currently have no commitments from investors for such financing. We estimate that we will need to raisea total of $17,315,000 to fund operations through December 31, 2012 - for product manufacturing, related marketing, and company infrastructure costs for the necessary personnel in sales, finance, and management. If we are not successful in raising the necessary capital to fund our business plan, we will not be successful in bringing our products to market.See “Plan of Operations” herein for a more detailed discussion of our funding needs in relation to our business plan. Our principal offices are located at 6533 Octave Avenue, Las Vegas, NV 89139. Our resident agent is Aspen Asset Management LLC, 6623 Las Vegas Blvd. South, Suite 255, Las Vegas, NV 89119 and our phone number is (866) 964-7117.Our fiscal year-end is December 31. 5 The Offering Securities Being Offered Up to 11,063,500 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.10 per share.We intend to apply to the FINRA over-the-counter bulletin board to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 23,595,500shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Risk Factors An investment in the securities offered herein is highly speculative and subject to a high degree of risk. Only those investors who can bear the risk of the entire loss of their investment should participate. Prospective investors should carefully consider the following factors prior to making an investment in the shares described herein. The Company is a concept stage venture with no established customer base or cash flow, and has aggressive plans for establishing its distribution company that plans to sell sports apparel to the mixed martial arts (MMA) worldwide audience. The factors set forth below, along with the other information contained herein, should be considered carefully in evaluating the Company’s prospects.Further, this document contains certain forward-looking statements that involve risks and uncertainties, such as statements of the Company's plans, goals, objectives, expectations and intentions.The cautionary statements made in this section apply to all forward-looking statements wherever they appear in this document.Readers are cautioned that, while the forward-looking statements reflect the Company's good faith beliefs, they are not guarantees of future performance, and involve known and unknown risks and uncertainties. In the event that actual results do not meet expectations, there could be a consequent negative effect on the position of investors. Risks Related To Our Financial Condition and Business Model If we do not obtain additional financing our business will fail As of November 8, 2010, we had cash in the approximate amount of $1,000.We currently have begun operations in design, testing and prototype development of our products, however we are currently generating no income from operations and will not until we launch our products commercially. We will require additional financing of a minimum of $17,315,000, to implement our business plan for our product manufacturing and sale through December 31, 2012. We may require additional financing thereafter to sustain our business operations if we are not successful in earning significant revenues once our business plan is enacted. We currently do not have any arrangements for financing and we may not be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors, including our ability to initially attract investments prior to revenue generation, and thereafter our ability to grow our brand and penetrate the MMA sports apparel market. 6 Because we will need additional financing to fund our continuing expansion, our accountants believe there is substantial doubt about our ability to continue as a going concern We have incurred a net loss of $984,841for the period from our inception, Nov 21, 2008 to June 30, 2010, and have minimal revenue from a test launch of our products in 2009.Our future is dependent upon our ability to obtain financing and upon future profitable operations from the sale of our products. Our auditors have issued a going concern opinion and have raised substantial doubt about our continuance as a going concern. When an auditor issues a going concern opinion, the auditor believes there is substantial doubt about the entity’s ability to continue as a going concern for a reasonable period of time, not to exceed one year beyond the date of the financial statements being audited.This is a significant risk to investors who purchase shares of our common stock because there is an increased risk that we may not be able to generate and/or raise enough resources to remain operational for an indefinite period of time. Potential investors should also be aware of the difficulties normally encountered by new business ventures and the high rate of failure of such enterprises. The auditor’s going concern opinion may inhibit our ability to raise financing because we may not remain operational for an indefinite period of time resulting in potential investors failing to receive any return on their investment. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and it is doubtful that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. Because we have only recently commenced business operations, we face a high risk of business failure. We have just begun the initial stages of our business plan and our products are not commercially available yet.As a result, we have no way to evaluate the likelihood that we will be able to operate the business successfully.We were incorporated on November 21, 2008,and to date have been involved primarily in organizational activities, and design, prototype development, testing, and marketing of our products. We have earned minimal revenues as of the date of this prospectus through a test launch of our products in 2009 and there is no history upon which to base any assumption as to the likelihood that we will prove successful, and therefore we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations, and thus we face a high risk of business failure. Because of the unique difficulties and uncertainties inherent in the sports apparel business, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new sports apparel companies and the high rate of failure of such enterprises.The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the design, manufacture and sale of the products that we plan to offer, as well as the highly competitive landscape of the sports apparel industry. These potential problems include, but are not limited to, unanticipated problems relating to manufacturing and sales, lack of branding and marketing traction with consumers, and additional costs and expenses that may exceed current estimates. Because we have incurred significant losses since our inception, and expect to have continuing losses for some time, we must develop profits before we exhaust our available resources or our business will fail. Our net loss from inception to June 30, 2010 is $984,841. The loss was a result of costs incurred for the design and development of our product line and related fabrics, incorporation, general and administrative expenses, and audit and accounting services. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: * our ability to design and develop our clothing line to our expectations * our ability to market and sell our product to the levels anticipated * our ability to generate profits from the sale of those products * our ability to create a successful brand Prior to the stage of commercial sales of our products, we anticipate that we will incur increased operating expenses while realizing minimal revenues.We expect to incur continuing and significant losses into the foreseeable future.As a result of continuing losses, we may exhaust all of our resources and be unable to complete the successful development of our business.Our accumulated deficit will continue to increase as we continue to incur losses.We may not be able to earn profits or continue operations if we are unable to generate significant revenues from the sale of our products.There is no history upon which to base any assumption as to the likelihood that we will be successful, and we may not be able to generate any operating revenues or ever achieve profitable operations.If we are unsuccessful in addressing these risks, our business may fail. Because our management has only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. The Company currently has no full time employees and three part-time employees serving as its management team officers: its CEO, Kristian Andresen, its CFO, John Wood, and it’s Director of Marketing, Emanuel K. Brown. Specifically, Mr. Andresen dedicates approximately 10 hours per week (25% of time), Mr. Wood approximately 20 hours per week (50% of time), and Mr. Brown approximately 4 hours per week (10% of time) to our Company, respectively. Neither Mr. Andresen’s, Mr. Wood’s nor Mr. Brown’s other current occupations present a conflict of interest to the Company. We do not pay our management team any salary, we do not have any employment agreements with them, nor do we maintain a key person life insurance policy for them.Currently, we do not have any full time employees.If the demands of our business require the full business time of our management team, it is possible that they may not be able to devote sufficient time to the management of our business, as and when needed.If our management is unable to devote a sufficient amount of time to manage our operations, our business may fail. 7 Because our Officers and Directors beneficially own 21.9% of our outstanding common stock, investors may find that corporate decisions influenced by the Officers and Directors are inconsistent with the best interests of other stockholders. Our officers and directors together beneficially own 21.9% of the outstanding shares of our common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also to prevent or cause a change in control. While we have no current plans with regard to any merger, consolidation or sale of substantially all of its assets, the interests of the officers and directors may still differ from the interests of the other stockholders. Because our Officers and Directors beneficially own 5,167,000 shares which represents 21.9% of our outstanding common stock, the market price of our shares would most likely decline if they were to sell a substantial number of shares all at once or in large blocks. Our officers and directors together beneficially own 21.9% of our outstanding common stock.There is presently no public market for our common stock and we plan to apply for quotation of our common stock on the FINRA Over-the-Counter Bulletin Board (“OTCBB”)! upon the effectiveness of the registration statement of which this prospectus forms a part.If our shares are publicly traded on the over-the-counter bulletin board, Our officers and directors will eventually be eligible to sell their shares publicly subject to the volume limitations in Rule 144.The offer or sale of a large number of shares at any price may cause the market price to fall.Sales of substantial amounts of common stock or the perception that such transactions could occur may materially and adversely affect prevailing markets prices for our common stock. If we are unable to successfully compete within the sports apparel business, we will not be able to achieve profitable operations. We compete against numerous competitors and others in the business, many of which are larger and have greater financial resources and better access to capital markets than us. We also compete with other owners and operators for buyers of the products we manufacture. There can be no assurance that any competitors will not develop and offer products similar or even superior to, the products that we offer. Such competitiveness is likely to bring both strong price and quality competition to the sale of our products. This will mean, among others things, increased costs in the form of marketing and customer services, along with a reduction in pricing in sales. Generally, this will have a significant negative effect on our business. There can be no assurance that we will have the financial resources, technical expertise or marketing and support capabilities to compete successfully. Because of factors beyond our control that could affect the marketability of the products produced, including a lack of market for our products, we may have difficulty selling our products. Even if we design and produce the products intended, a ready market may not exist for the sale of the products. Numerous factors beyond our control may affect the marketability of any products manufactured.These factors include market fluctuations, the proximity and capacity of sports apparel markets and government regulations.These factors could inhibit our ability to sell products that we have in inventory. We owe$328,286to our key consultant Exit 21 and are past due on our contractual obligations to them. As of November 8, 2010, we owed a principal balance of $328,286 to our key consultant Exit 21 for services rendered according to the terms of our consulting agreement with them. This past due balance accrues interest at a rate of 2% per month. If we are not able to raise investment capital we will not be able to pay Exit 21 this past due amount nor future amounts due. Without Exit 21, we may not succeed as a business. As of November 8, 2010, the Company and Exit 21 have not agreed upon any terms of repayment other than that the amount is past due and owing. Exit 21 continues to provide services under the agreement however Exit 21 has the right to terminate the agreement on the basis of non-payment and/or put the Company in default. If Exit 21 decides to put the Company in default on the $328,286 past due under the agreement, the Company will fail due to insolvency. Risks Related to Legal Uncertainty Because new legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. The Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act ) was enacted in response to public concerns regarding corporate accountability in connection with recent accounting scandals. The stated goals of the Sarbanes-Oxley Act are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. The Sarbanes-Oxley Act generally applies to all companies that file or are required to file periodic reports with the Securities and Exchange Commission (“SEC”), under the Securities Exchange Act of 1934 (“Exchange Act”).Upon becoming a public company, we will be required to comply with the Sarbanes-Oxley Act and it is costly to remain in compliance with the federal securities regulations.Additionally, we may be unable to attract and retain qualified officers, directors and members of board committees required to provide for our effective management as a result of Sarbanes-Oxley Act. The enactment of the Sarbanes-Oxley Act has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers. The perceived increased personal risk associated with these recent changes may make it more costly or deter qualified individuals from accepting these roles.Significant costs incurred as a result of becoming a public company could divert the use of finances from our operations resulting in our inability to achieve profitability. 8 Risks Related To This Offering There is no market currently for shares of our common stock and if a market for our common stock does not develop, shareholders may be unable to sell their shares There is no market currently for shares of our common stock. Further, a market for our common stock may never develop.We currently plan to apply for quotation of our common stock on the OTCBB upon the effectiveness of the registration statement of which this prospectus forms a part.However, our shares may never be traded on the bulletin board, or, if traded, a public market may not materialize.If our common stock is not traded on the bulletin board or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. The selling shareholders are offering 11,063,500 shares of our common stock through this prospectus. Our common stock is presently not traded on any market or securities exchange, but should a market develop, shares sold at a price below the current market price at which the common stock is trading will cause that market price to decline. Moreover, the offer or sale of a large number of shares at any price may cause the market price to fall.The outstanding shares of common stock covered by this prospectus represent 46.89% of the common shares outstanding as of the date of this prospectus. Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in "penny stocks" are regulated by penny stock rules adopted by the SEC. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on NASDAQ). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, broker-dealers who sell these securities to persons other than established customers and "accredited investors" must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. In the event that our shares are quoted on the over-the-counter bulletin board,we will be required to remain current in our filings with the SEC in order for shares of our common stock to be eligible for quotation on the OTCBB.In the event that we become delinquent in our required filings with the SEC, quotation of our common stock will be terminated following a 30 or 60 day grace period if we do not make our required filing during that time.If our shares are not eligible for quotation on the over-the-counter bulletin board, investors in our common stock may find it difficult to sell their shares. Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements.The actual results could differ materially from our forward-looking statements.Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in this Risk Factors section and elsewhere in this prospectus. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. 9 Determination of Offering Price The $0.10 per share offering price of our common stock was arbitrarily chosen using the last sales price of our stock from our most recent private offering of common stock. There is no relationship between this price and our assets, earnings, book value or any other objective criteria of value. We intend to apply to the OTCBB for the quotation of our common stock upon our becoming a reporting entity under the Exchange Act. We intend to file a registration statement under the Exchange Act concurrently with the effectiveness of the registration statement of which this prospectus forms a part. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders. The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. Selling Shareholders The selling shareholders named in this prospectus are offering all of the 11,063,500 shares of common stock offered through this prospectus. All of the shares were acquired from us by the selling shareholders in offerings that were exempt from registration pursuant to Rule 506 of Regulation D of the Securities Act of 1933.The selling shareholders purchased their shares from the company in private offerings. The following table provides information regarding the beneficial ownership of our common stock held by each of the selling shareholders as of November 8 , 2010 including: 1.The number of shares owned by each prior to this offering; 2.The total number of shares that are to be offered by each; 3.The total number of shares that will be owned by each upon completion of the offering; 4.The percentage owned by each upon completion of the offering; and 5.The identity of the control person(s) of any entity that owns the shares in parentheses. The named party beneficially owns and has sole voting and investment power over all shares or rights to the shares, unless otherwise shown in the table.The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold.The percentages are based on 23,595,500 shares of common stock outstanding on November 8 ,2010. Name of Selling Shareholder Shares Owned Prior to this Offering Total Number of Shares to be Offered for Selling Shareholder Account Total Shares to be Owned Upon Completion of this Offering Percent Owned Upon Completion of this Offering Dale Bennet 800 Bellevue Way NE, Suite 400 Bellevue, WA 98004 zero zero Berger Holdings, Inc. (1) 7582 Las Vegas Blvd. South, #248 Las Vegas, NV 89123 zero zero Berlin Financial Corp. (2) 48 East Street Panama City,Panama zero zero Boucheron Investments, Inc. (3) Villa Guadalupe Calle F NO S-9 Panama City, Panama zero zero Box Capital Corp. (4) 48 East Street Bella Vista, Panama City, Panama zero zero Padriac Breeze 321 South Macleod. Arlington, WA 90223 zero zero Capital Financiero Del Castillo SA (5) Santa Monica Tocumen Calle 1 Casa #13 Panama City, Panama zero zero 10 Mike Cobarrubia 10022 Bidwell Ct. Las Vegas, NV 89183 zero zero Alexis Davila 10022 Bidwell Ct. Las Vegas, NV 89183 zero zero Leo deSouza 6735 Storybook Glen Ct. Las Vegas, NV 89139 zero zero Adam Drell 7600 S. Jones Blvd., #2143 Las Vegas, NV 89139 zero zero Sarah Duckwall 9528 Gren Vineyard Ave. Las Vegas, NV 89148 zero zero Lisa Escobar 10395 Kern Ridge Street Las Vegas, NV 89178 zero zero Fauscom Investment Ltd. (6) PO Box 778124 Henderson, NV 89052 zero zero Glynn Fisher 77 Camino De Panama City, Panama zero zero Forte Investments Group, Inc. (7) 1645 Ravanusa Drive Henderson, NV 89052 zero zero Gameplan Holdings (8) PO Box 77463 Henderson, NV 89012 zero zero Christina Hazzard 1712 Ravanusa Dr. Henderson, NV 89052 zero zero Chuck Hazzard 1712 Ravanusa Dr. Henderson, NV 89052 zero zero Barry Honig 595 S. Federal Hwy., Ste 600 Boca Raton, FL 33432 zero zero Christopher Hood 9528 Gren Vineyard Ave. Las Vegas, NV 89148 zero zero Infinity International Holdings (9) 10022 Bidwell Ct. Las Vegas, NV 89183 zero zero Isaiah Capital Trust (10) 27 Ried St., 1st Floor Hamilton BM11 Canada zero zero Jason Kerr 3204 Southwest 326 Street, Federal Way, Washington 98023 zero zero 11 Lieberman Investments LLC (11) 532 Pima Canyon Court Las Vegas NV 89144 zero zero Kim L Martin 6533 Octave Ave. Las Vegas, NV 89139 zero zero Robert Allan Morton Jr. 9050 W. Tropicana, #1107 Las Vegas, NV 89147 zero zero Yannick Munger and Julia Zibirev 3173 Brockington Dr. Las Vegas, NV 89101 zero zero Ronn Nicolli 200 Hoover Ave., Unit 2104 Las Vegas. NV 89101 zero zero Terry Perdido 440 N. Vencie Blvd. Venice, CA 90291 zero zero Jason Pollack 2777 Paradise Rd., #104 Las Vegas, NV 89109 zero zero Raylight Capital Corp (12) 80 Broad Street Monrovia, Liberia zero zero Dawn Riddle 384 Highland Hills Ct. Las Vegas, NV 89148 zero zero Riverhead Trading, Inc. (13) Suite 1A #5, Calle Eusebio A Moraels El Carugreio Panama City, Panama zero zero Silverstone Capital. Inc. (14) 2251 N. Rampart Blvd., #323 Las Vegas, NV 89128 zero zero Stenfanus Internacional, Inc. (15) Santa Ana Blvd. Bldg 13A-125Apt 35 Panama City, Panama zero zero John Taddeo Sr. 10395 Kern Ridge St. Las Vegas, NV 89178 zero zero Tim Trendell 2422 Pig Dr Henderson, NV 89174 zero zero VC Group Investments SA (16) 50th St. & Juan Ramos Poll St. Panama City, Panama zero zero Jiang Yu th St., Suite 18B New York, NY 10023 zero zero 12 Ren Zhang Rm7-201 Ln. 168, Ben XI Road, Shanghai 200092 zero zero Xeitel Capital Management, Inc. (17) #4 Table Rock Pembroke HM06 Canada zero zero Total zero zero (1) the control person for this entity is Zhan Ren (2) the control persons for this entity are Plutarco Cohen and Elba Fernandez deGarcia (3) the control person for this entity is David Sidders (4) the control person for this entity is Plutarco Cohen (5) the control person for this entity is Lourdes Arauz (6) the control person for this entity is Justin Mabanta (7) the control person for this entity is Plutarco Cohen (8) the control person for this entity is Christina Mabanta (9) the control person for this entity is Sharon Wranosky (10) the control persons for this entity are Samual S. Weyers and Sandra Corin (11) the control person for this entity is David Lieberman (12) the control person for this entity are Samual S. Weyers and Sandra Corin (13) the control person for this entity is Yodalis Murillo (14) the control person for this entity is Raymond Cottrell (15) the control person for this entity is Juan Montes (16) the control persons for this entity are Taylor Housser and Glynn Fisher (17) the control persons for this entity are David Sidders and Oliver Lindsay* *Oliver Lindsay was an initial founder of the Company but has never served as our officer or director, or had any role in its management. Mr. Lindsay is a promoter of the Company as defined by Rule 405 of Regulation C. Other than Mr. Lindsay, none of the selling shareholders: (1) has had a material relationship with us other than as a shareholder at any time within the past three years; (2) has ever been one of our officers or directors; or (3) are broker-dealers or are affiliated with broker-dealers. Plan of Distribution The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions: 1. on such public markets or exchanges as the common stock may from time to time be trading; 2. in privately negotiated transactions; 3. through the writing of options on the common stock; 4. in short sales, or; 5. in any combination of these methods of distribution. The sales price to the public is fixed at $0.10 per share until such time as the shares of our common stock become traded on the OTCBB or another exchange.Although we intend to apply for quotation of our common stock on the OTCBB, public trading of our common stock may never materialize.If our common stock becomes traded on the OTCBB, or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale.In these circumstances, the sales price to the public may be: 1.The market price of our common stock prevailing at the time of sale; 2.A price related to such prevailing market price of our common stock, or; 3.Such other price as the selling shareholders determine from time to time. The shares may also be sold in compliance with the SEC's Rule 144. The selling shareholders may also sell their shares directly to market makers acting as agents in unsolicited brokerage transactions.Any broker or dealer participating in such transactions as an agent may receive a commission from the selling shareholders or from such purchaser if they act as agent for the purchaser. If applicable, the selling shareholders may distribute shares to one or more of their partners who are unaffiliated with us.Such partners may, in turn, distribute such shares as described above. We are bearing all costs relating to the registration of the common stock.The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act of 1933 (“Securities Act”) and the Exchange Act in the offer and sale of the common stock.In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1.Not engage in any stabilization activities in connection with our common stock; 2.furnish each broker or dealer through which common stock may be offered, such copies ofthis prospectus, as amended from time to time, as may be required by such broker or dealer; and; 3.Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Exchange Act. 13 Description of Securities Common Stock We have 500,000,000 common shares authorized, with a par value of $0.001 per share, of which 23,595,500 shares were outstanding as of November 8 , 2010. Holders of common stock are entitled to one vote for each share on all matters submitted to a stockholder vote. Holders of common stock do not have cumulative voting rights. Therefore, holders of a majority of the shares of common stock voting for the election of directors can elect all of the directors. Holders of common stock representing a majority of the voting power of the company’s capital stock issued and outstanding and entitled to vote, represented in person or by proxy, are necessary to constitute a quorum at any meeting of company stockholders. A vote by the holders of a majority of the outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to the articles of incorporation. Holders of common stock are entitled to share in all dividends that the board of directors, in its discretion, declares from legally available funds. In the event of liquidation, dissolution or winding up, each outstanding share entitles its holder to participate pro rata in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock. Holders of the common stock have no pre-emptive rights, no conversion rights and there are no redemption provisions applicable to the common stock. Holders of common stock are not entitled to pre-emptive or subscription or conversion rights, and there are no redemption or sinking fund provisions applicable to our common stock. Warrants Wedo not have outstanding any warrants to purchase shares of our common stock. Options Wedo not have outstanding any options to purchase shares of our common stock. Convertible Securities Wedo not have outstanding any securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. Transfer Agent Quicksilver Stock Transfer of Las Vegas, Nevada. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Scott D. Olson, Esq., our independent legal counsel has provided an opinion on the validity of our common stock. Berman & Company, P.A., Certified Public Accountants, has audited our financial statements included in this prospectus and registration statement to the extent and for the periods set forth in their audit report. Berman & Company, P.A., has presented their report with respect to our audited financial statements.The report of Berman & Company is included in reliance upon their authority as experts in accounting and auditing. Description of Business Organizational History Respect Your Universe, Inc. was incorporated on November 21, 2008 in Nevada. 14 Overview We are a start-up company and have not commenced commercial operations. The Company intends to capitalize on the increasing popularity of MMA and similar fighting styles to provide exciting, first-rate apparel for the worldwide audience of MMA fans. See the section “Business Plan and Funding Needs” for a discussion of our business plan and required funding to implement our business plan. Our product line will consist of apparel that is designed for MMA training and competition, as well as a broader and more mainstream post-competition sportswear category. Respect your universe is a maker of premium athletic apparel and equipment.All of our products are informed by athletes whether it is for training, in the ring or at the event. This is our competitive advantage, athlete infused, tested, for the everyday athlete and fan. Over 90% of our products are made from recycled or organic fabrics.Which is part of our brand philosophy: Respect, Strength, Honor and Nature. RYU takes it energy and inspiration from the sport of Mixed Marshal Arts “MMA” Product Our Product is classified into three categories: Training, Competition, and Lifestyle. These categories are relevant for both genders; male and female Lifestyle/ Sportswear In the lifestyle classifications we have created product that include: Organic Graphic Tee shirts, in tank, Short sleeve, and long sleeve, with graphics executed from soy-based inks will retail at $28 Organic Hoody’s full zip and pullover made from premium heavyweight organic cotton fleece that will retail between $90 -$110 Bamboo Rayon Tee’s that will retail at $48 Competition Fight shorts made for recycled nylon and stretch retailing $75 Compression Tops in long & short sleeve and compression shorts made from recycled polyester and will retail between $45 -$55 Training Synthetic fabrications geared toward athletic pursuits Recycled Polyester training top in sleeveless, short sleeve and long sleeve $35- $45 Recycled Poly training short $35 Organic Cotton/ Recycled Poly Fleece Jacket will retail between $125 -$150 Recycled Polyester Warm up Jacket and Pant retail between $75 -$85 The women’s will have the entire above silhouettes plus: 3 sport bras made of Organic cotton and Recycled Polyester will retail$42 & $58 and two sport tanks that will retail from $58- $68 In addition there will also be two crop pants made from Organic Cotton and Recycled Nylon. They will retail from $75 to $85 In both genders we will have Outerwear consisting of a Windbreaker and Soft Shell Jackets that will retail for between $85 to $150 All men’s products are at the salesman sample stage and ready for production. All women’s products are at second prototype stagefor fit. Equipment; Two Duffel bags will retail from $65 to $85 One backpack retail at $75 One Messenger bag will retail at $75 One Women’s Training bag will retail at $75 15 We have designed, developed and tested “third phase” prototypes for our entire Fall 2011 line. These products are ready for commercial production. For our product line planned for Spring 2012 we have either created initial “first phase” or intermediate “second phase” prototypes, or have created the required designs. "First Phase" prototypes are initial test products created from two dimensional drawings to test feasibility of design. Once analyzed and changed, the next step is to produce a "Second Phase" prototype which should be correct in fit and fabric. Finally, the "Third Phase" prototype is a sales sample , ready for commercial production. For all of our product line we have obtained or developed, and tested, the necessary fabrics. Product Marketing and Testing As a test run solely for the limited purpose of gaining feedback on our brand design, in 2009 we made 400 pieces of initial designs of t-shirts and sold all ofthem successfully (at a significant discount to our projected retail prices) through the third party retail website www.soliscompany.com. We do not plan on offering such deep discounts for our commercial line of apparel. In order to create brand awareness for RYU generally in anticipation of our commercial launch, we began marketing our brand by sponsoring UFC fighters, martial arts tournaments, and general Las Vegas club and after-party events popular with MMA fans. As of November 8 , 2010 we have spent approximately $35,000 for event and UFC fighter sponsorships.Typically, sponsorship of a UFC event costs between $5,000-$10,000, depending on the level of sponsorship.To sponsor a UFC fighter, the cost is approximately $5,000 per event, but also depends on the caliber of the fighter.For this, a fighter would be required to wear our branded apparel at the pre-fight conference, weigh-in, during the fight and at the post-fight interview.The industry norm is that these sponsorships are governed by verbal agreements.Below is a sampling of our previous event and fighter sponsorships. Currently we have no ongoing fighter sponsorships, however, we plan on sponsoring approximately five UFC fighters for various events in 2011. We anticipate the cost of this to be approximately $50,000 and is included in our marketing budgets for Stages 1 and 2 found in our “Plan of Operations” herein. 16 Product Distribution We will distribute our products through a variety of retail channels both in store and on line. Our proposed distribution strategy is as follows: Specialty Shops small doors and websites specializing in MMA products or similar product types that relate to the sport or culture, such as Action Sports Stores and Martial Art Studios that sell apparel RYU retail and online, retail outlets owned and operated by Respect your Universe. Online selling will begin instage 1 physical retail spaces will begin at stage 3 Department Stores, large box regional and national chain department stores with both active and sportswear (lifestyle) spaces. Sporting Goods stores, large and small box stores specializing in the sales of sports clothing and equipment, both in physical locations and online sales. Distribution will happen in stages congruent with the stages of our business plan (see the “Plan of Operations” section for a more detailed description of Stages 1, 2 and 3 of our Business Plan and the necessary funding for each stage) as follows: Stage 1: Specialty Shops and RYU online Stage 2: Specialty Shops, RYU online, Limited Department Stores, & Limited Sporting Goods Stage 3: continuation of above, expansion of Department Store & Sporting Goods as well as international distributors and owned retail. Beyond:Expansion of all the above We plan on contracting with third parties to outsource our inventory warehousing and our product distribution and shipping needs. Competition The market for athletic apparel in general is highly competitive, and competition is principally based on brand image and recognition, as well as product quality, innovation, style and price. It includes increasing competition from established companies who are expanding their production and marketing of performance products, as well as from frequent new entrants to the market. We are in direct competition with wholesalers and direct sellers of athletic apparel in general, such as RVCA, Inc., Nike, Inc., adidas AG, which includes the Adidas and Reebok brands, and Under Armour, Inc, and specifically in the MMA competition apparel market with Tapout, Hyabusa, Affliction, and Silver Star. All of these competitors are fully funded, operational businesses that have significantly greater financial and marketing resources than we do, and have longer operating in stores than us. In contrast, we area start-up company that has not commenced commercial operations. We have yet to begin to compete with these entities, and won't until we raise sufficient investment capital to commence business operations and our productsbecomeavailable to the consumer. However, we believe our strategy of focusing on the MMA athlete and completion as the inspiration for our product design, as opposed to focusing the product design on the wider approved consumer, will enable us to obtain a competitive position in the industry, and provide a product that is premium in quality, more authentic for MMA, and provides better performance and function. Product Manufacturing RYU plans to outsource the commercial manufacturing of its product line of sports apparel to third parties. The Company has no formal agreements in place for such supply, but has verbal commitments and price quotes from various suppliers primarily located in Asia to manufacture the Company’s products on terms to be negotiated but which the Company expects to be within reasonable commercial norms. Patents and Trademarks December 10, 2008, a U.S. federal trademark registration was filed for RYU. This trademark is owned by Respect Your Universe,6533 Octave Avenue, Las Vegas, The USPTO has given the RYU trademark serial number of 77630773. The description provided to the USPTO for RYU is Clothing, namely, athletic bras, athletic footwear, athletic underwear, athletic uniforms, baby and toddler suits, bathing suits, beachwear, belts, blouses, bodysuits, boots, bottoms, boxer shorts, caps, coats, compression shorts for athletic use, dresses, footwear, gloves, hats, headbands, hosiery, jackets, jeans, jerseys, jumpers, jumpsuits, leggings, night-shirts, overalls, pajamas, pants, play suits, robes, sandals, scarves, shirts, shoes, shorts, skirts, sleepwear, slippers, sneakers, socks. December 10, 2008,a U.S. federal trademark registration was filed for RESPECT YOUR UNIVERSE. This trademark is owned by Respect Your Universe, Inc.,6533 Octave Avenue, Las Vegas, 89139. The USPTO has given the RESPECT YOUR UNIVERSE trademark serial number of 77630779. The description provided to the USPTO for RESPECT YOUR UNIVERSE is Clothing, namely, athletic bras, athletic footwear, athletic underwear, athletic uniforms, baby and toddler suits, bathing suits, beachwear, belts, blouses, bodysuits, boots, bottoms, boxer shorts, caps, coats, compression shorts for athletic use, dresses, footwear, gloves, hats, headbands, hosiery, jackets, jeans, jerseys, jumpers, jumpsuits, leggings, night-shirts, overalls, pajamas, pants, play suits, robes, sandals, scarves, shirts, shoes, shorts, skirts, sleepwear, slippers, sneakers, socks. 17 Product Development And Research Costs From our inception on November 21, 2008, to November 8, 2010, the Company spentapproximately $775,000 on the design and development, testing, prototype creation, and fabric creation of its line of product line of sports apparel. Employees The Company currently has no full time employees, however its officers Kristian Andresen (CEO), John Wood (CFO), and Emanuel K. Brown (Director of Marketing) all serve as part-time employees. Our officers are responsible for either performing or overseeing all operations of the Company.Specifically, our officers direct responsibility include, but are not limited to, seeking the investment capital necessary to commence and build commercial operations, creating our marketing, branding and sales strategy, driving the overall product design strategy, generally understanding and being involved in MMA as a sport and market, and all financial reporting and general administrative duties. We have outsourced our product design and development to the consulting firm Exit 21 (see below for consulting agreement material terms), and if the Company receives the necessary financing to commence commercial operations, the Company will further utilize Exit 21 for services related to product sourcing. Pursuant to Board authority, our CEO Kristian Andresen manages the relationship with Exit 21.Exit 21 makes recommendations to Mr. Andresen within its scope of work and Mr. Andresen is responsible for authorizing Exit 21 to move forward with such recommendations.Specifically, Mr. Andresen approves product designs before they move forward to prototype development and ultimately commercialization, Exit 21’s use of any subcontractors, and any expenses related to Exit 21’s services beyond the fees due under the consulting agreement whether reimbursable to Exit 21 or paid to third parties by the Company. Properties Our principal executive and administrative offices are located at 6533 Octave Avenue, Las Vegas, Nevada 89139, which is in the residence of our CFO and Director John Wood. We do not have a lease agreement for the space, pay no rent, and our usage of the space could be terminated at any time. We expect that our current administrative offices are sufficient through the 4th quarter of 2010. We plan to outsource the manufacturing of our products, and our distribution and warehousing needs for our products, to third parties and as such have no current plans to lease or own space for such needs. Key Consulting Agreement On February 1, 2010, the Company entered into a consulting agreement (“Agreement”) with Exit 21 Global Solutions LLC, dba Exit 21 Apparel Solutions, an Oregon limited liability company (“Exit 21") to assist the Company in the development of a clothing line. The Agreement calls for general consulting services for the design, development and production of a 20 style clothing line, including but not limited to: (a) product design, including color and fabric selection; (b) raw material selection and purchasing, including the cost of samples; (c) production and fabrication of the clothing product including the cost of samples; and (d) product marketing. The Agreement has both cash and non-cash (common stock) components for compensation. The Agreement is initially for six months with the parties having an option to extend it for another six months. Under the terms of the Agreement, compensation is as follows: 1. Total cash of $314,860 has been paid as follows: i. $10,000 upon execution of the Agreement, ii. $100,000 within 5 days of the Agreement, iii. $68,287 on March 18, 2010, iv. $68,287 on April 30, 2010, and v. $68,286 on July 31, 2010 (remains unpaid and is past due) 2. For additional styles above 20, the Company shall pay Exit 21 an additional $5,350 for each style, except for t -shirt graphics, for which the Company shall pay Exit 21 an additional $1,500. Payment terms for such additional payments will be agreed upon at the time the Company and Exit 21 agree upon the undertaking of additional styles. 3. Company shall reimburse Exit 21 for all out-of-pocket expenses upon submission of receipts or accounting to the Company, including, but not limited to, all travel expenses, research material and charges, computer charges, long-distance telephone charges, facsimile costs, copy charges, messenger services, mail expenses and such other Company related charges as may occur exclusively in relation to the Company's business as substantiated by documentation. Any expenditure above $100 will require oral or written pre-approval of the Company. 4. 500,000 shares of our common stock, which we owed to Exit 21 on February 1, 2010 but did not physically issue until August 16, 2010. The fair value of these shares is $50,000 ($0.10 per share), based on the most recent prior company stock offering to third parties. 5. The Agreement had an option to extend it for an additional six months. However, it was not extended on its terms, and instead, the parties entered into an amendment to the Agreement, discussed below. Amendment No. 1 to Agreement Effective May 3, 2010, the parties entered into an amendment to the Agreement extending the term of the engagement until May 31, 2011. Under the amended Agreement, from June 1, 2010 through May 31, 2011, Exit 21 shall provide the following services: 18 1. Design, development, merchandising, sourcing and production for a 40 style clothing line for the Fall 2010 season and a 20 style clothing line for the Spring 2011 season, including, but not limited to, (a) competitive market analysis, (b) product and component design, including color and fabric selection, (c) raw material selection and purchasing for prototypes, including the delivery of garment prototypes, (d) fit and approval of garment and accessory prototypes, and (e) production: responsible for delivery management and quality control of all apparel and accessories. 2. Management consulting services to (a) oversee general day-to-day business operations of the Company under the authority, direction and control of the Company’s Board of Directors; (b) establish and maintain an operating budget with the Company’s business plan; (c) assist in recruiting and hiring of management personnel and other employees; (d) assume any and all internal leadership roles at the request of the Company’s Board of Directors consistent Exit 21’s position as an independent contractor. Exit 21, nor its individuals providing services to the Company, is not to be an officer, director, employee, promoter or affiliate of the Company. 3. Exit 21 will provide sourcing and quality control services to the Company pursuant to a sourcing agreement to be entered into but which will provide for the Company paying Exit 21 5% of the F.O.B costs of the products shipped under such agreement. For such services, the Company shall pay Exit 21 the following: 1. Monthly fees of $65,000 beginning on June 1, 2010 through May 1, 2011. Of these, the June 1 and July 1, 2010 payments have been paid in full. The Company has not made the payments for August 1, September 1, October 1andNovember 1, 2010. 2. For additional styles, the Company shall pay Exit 21 an additional $5,000 for each style, except for t -shirt graphics, for which the Company shall pay Exit 21 an additional $1,000. Payment terms for such additional payments will be agreed upon at the time the Company and Exit 21 agree upon the undertaking of additional styles. 3. 1,500,000 shares of Company common stock, which we owed to Exit 21 on May 3, 2010 but did not physically issue until August 17, 2010. The fair value of the shares is $150,000 ($0.10 / share), based upon the most recent prior company stock offering to third parties. 4. Company shall reimburse Exit 21 for all out-of-pocket expenses upon submission of receipts or accounting to the Company, including, but not limited to, all travel expenses, research material and charges, computer charges, long-distance telephone charges, facsimile costs, copy charges, messenger services, mail expenses and such other Company related charges as may occur exclusively in relation to the Company's business as substantiated by documentation. Any expenditure above $100 will require oral or written pre-approval of the Company. Other than the amendments in the Amendment No. 1, the Agreement remains unchanged and in full force and effect. Status of Exit 21 Consulting Relationship As of November 8, 2010 we owe Exit 21 a principal balance of $328,286 for missed payments under the consulting agreement, as amended, an amount which reflects $68,286 due under the original consulting agreement due July 31, 2010, and $260,000 due under the amended consulting agreement for payments due August 1, September 1, October 1, 2010 and November 1, 2010. Past due amounts accrue interest at a rate of 2% monthly. Due to this non-payment, Exit 21 has the right to terminate the agreement and/or put the Company in default, but has not done either. Despite being past due on receipt of payments, Exit 21 continues to provide services pursuant to its agreement.We believe this will continue for the foreseeable future. We plan to pay this past-due amount as soon as possible if, and when, investment capital is raised. See “Plan of Operations” and “Risk Factors” herein for a further discussion. As of November 8, 2010 we have made no alternative arrangements for paying this past-due amount. Legal Proceedings We are not currently a party to any legal proceedings. Market for Common Equity and Related Stockholder Matters No Public Market for Common Stock. There is presently no public market for our common stock.We anticipate making an application for trading of our common stock on the OTCBB upon the effectiveness of the registration statement of which this prospectus forms a part.We can provide no assurance that our shares will be traded on the bulletin board, or if traded, that a public market will materialize. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and askprice; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type, size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with; (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statements showing the market value of each penny stock held in the customer's account. 19 In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock if it becomes subject to these penny stock rules. Therefore, because our common stock is subject to the penny stock rules, stockholders may have difficulty selling those securities. Holders of Our Common Stock As of the date of this prospectus, we have sixty-five (65) holders of record of our common stock. Rule 144 Shares None of our common stock is currently available for resale to the public under Rule 144.In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least 180 days is entitled to sell his or her shares. However, Rule 144 is not available to shareholders for at least one year subsequent to an issuer that previously met the definition of Rule 144(i)(1)(i) having publicly filed, on Form 8-K, the information required by Form 10. As of the date of this prospectus, no selling shareholder has held their shares for more than 180 days and it has not been at least one year since the company filed the Form 10 Information on Form 8-K as contemplated by Rule 144(i)(2) and (3). Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. 20 Financial Statements Index to Financial Statements: PAGE# 1. Audited financial statements for the fiscal year ended December 31, 2009 and 2008 including: Report of IndependentRegistered Public Accounting Firm 22 Balance Sheets as of December 31, 2009 and 2008 23 Statements of Operations for the year ended December 31, 2009, the period from November 21, 2008 (inception) to December 31, 2008, and the period from November 21, 2008 (inception) to December 31, 2009 24 Statements of Stockholders' Equity for the year ended December 31, 2009, the period from November 21, 2008 (inception) to December 31, 2008, and the period from November 21, 2008 (inception) to December 31, 2009 25 Statements of Cash Flows for the year ended December 31, 2009, the period from November 21, 2008 (inception) to December 31, 2008, and the period from November 21, 2008 (inception) to December 31, 2009 26 Notes to Financial Statements 27 2. Unaudited financial statements for the threeand six-month period ended June 30, 2010, including; Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 36 Statements of Operations for the three and six months ended June 30, 2010 and 2009, and from November 21, 2008 (inception) to June 30, 2010 (unaudited) 37 Statements of Stockholders' Equity (Deficit) for the six months ended June 30, 2010 (unaudited) and from November 21, 2008 (inception) to December 31, 2009 38 Statements of Cash Flows for thesix months ended June 30, 2010 and 2009, and from November 21, 2008 (inception) to June 30, 2010 (unaudited) 39 Notes to Financial Statements 40 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: Respect Your Universe, Inc. We have audited the accompanying balance sheets of Respect Your Universe, Inc. (a development stage company) as of December 31, 2009 and 2008, and the related statements of operations, changes in stockholders' equity (deficit) and cash flows for the year ended December 31, 2009, the period from November 21, 2008 (inception) to December 31, 2008, and from November 21, 2008 (inception) to December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Respect Your Universe, Inc. (a development stage company) as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the year ended December 31, 2009, the period from November 21, 2008 (inception) to December 31, 2008, and from November 21, 2008 (inception) to December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has a net loss of $367,387 and net cash used in operations of $135,787 for the year ended December 31, 2009. The Company also has a deficit accumulated during the development stage totaling $417,218. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plan in regards to these matters is also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Berman & Company, P.A. Boca Raton, Florida March 3, 2010 th Street Suite107 • Boca Raton, FL 33487 Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bermancpas.com • info@bermancpas.com Registered with the PCAOB • Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida Institute of Certified Public Accountants 22 Respect Your Universe, Inc. (A Development Stage Company) Balance Sheets December 31, 2009 December 31, 2008 Assets Current Assets Cash $ $ - Total Current Assets - Total Assets $ - Liabilities and Stockholders’ Equity (Deficit) Current Liabilities Loan payable $ - $ Total Current Liabilities - Stockholders’ Equity (Deficit) Common stock, $0.001 par value, 500,000,000 shares authorized; 18,230,500 and 6,250,000 shares issued and outstanding Additional paid in capital - Deficit accumulated during the development stage ) ) Subscription receivable ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ - See accompanying notes to financial statements 23 Respect Your Universe, Inc. (A Development Stage Company) Statements of Operations For the Period from For the Period from For the Year Ended November 21, 2008 (inception) to November 21, 2008 (inception) to December 31, 2009 December 31, 2008 December 31, 2009 Revenue $ $ - $ Cost of revenue Gross loss ) ) ) General and administrative expenses Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to financial statements 24 Respect Your Universe, Inc. (A Development Stage Company) Statement of Changes in Stockholders' Equity (Deficit) For the Year ended December 31, 2009, the Period from November 21, 2008 (inception) to December 31, 2008 and for the Period from November 21, 2008 (inception) to December 31, 2009 Deficit Accumulated During Total Common Stock, $0.001 Par Value Additional Development Subscription Stockholders' Shares Amount Paid in Capital Stage receivable Equity (Deficit) Issuance of common stock for cash - founders ($0.001/share) $ $ - $ - $ ) $ - Net loss - period ended December 31, 2008 - - - ) - ) Balance - December 31, 2008 - ) ) ) Receipt of cash on subscription receivable - Issuance of common stock for cash and subscription receivable ($0.01 and $0.10/share) - ) Issuance of common stock for services ($0.001 and $0.10/share) - - Issuance of common stock in conversion of debt ($0.10/share) - - Net loss - for the year ended December 31, 2009 - - - ) - ) Balance - December 31, 2009 $ $ $ ) $ ) $ See accompanying notes to financial statements 25 Respect Your Universe, Inc. (A Development Stage Company) Statements of Cash Flows For the Period from For the Period from For the Year Ended November 21, 2008 (inception) to November 21, 2008 (inception) to December 31, 2009 December 31, 2008 December 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Stock issued for services - Net Cash Used In Operating Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loan payable Proceeds from sale of common stock - Net Cash Provided By Financing Activities Net increase in cash - Cash - beginning of period - - - Cash - end of period $ $ - $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Interest $ - $ - $ - Taxes $ - $ - $ - Supplemental Disclosure of Non-Cash Financing Activity: Stock issued in exchange for debt $ $ - $ Stock issued for subscription receivable $ $ $ See accompanying notes to financial statements 26 Respect Your Universe, Inc. (A Development Stage Company) Notes to Financial Statements December 31, 2009 and 2008 Note 1 Nature of Operations Nature of Operations Respect Your Universe, Inc. (“the Company”), was incorporated in the State of Nevada on November 21, 2008. The Company intends to sell mixed martial arts apparel. Note 2 Summary of Significant Accounting Policies Development stage The Company's financial statements are presented as those of a development stage enterprise. Activities during the development stage primarily include implementation of the business plan, and obtaining additional debt and/or equity related financing. Use of estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates and assumptions impact, among others, the valuation allowance for deferred tax assets, due to continuing and expected future losses, and share-based payments. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from estimates. Cash and cash equivalents The Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents.There were no cash equivalents at December 31, 2009 and 2008, respectively. The Company minimizes its credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits. At December 31, 2009 and 2008, respectively, the balance did not exceed the federally insured limit. 27 Respect Your Universe, Inc. (A Development Stage Company) Notes to Financial Statements December 31, 2009 and 2008 Revenue recognition The Company followed the guidance of the Securities and Exchange Commission’s Staff Accounting Bulletin No. 104 for revenue recognition. The Company records revenue when all of the following have occurred; (1) persuasive evidence of an arrangement exists, (2) product delivery has occurred, (3) the sales price to the customer is fixed or determinable, and (4) collectability is reasonably assured. Revenue is recognized upon the shipment of apparel. 100% of the revenue for 2009 was earned from one customer. Risks and uncertainties The Company operates in an industry that is subject to intense competition and change in consumer demand. The Company's operations are subject to significant risk and uncertainties including financial and operational risks including the potential risk of business failure. Also, see Note 3 regarding going concern matters. Segment information During 2009 and 2008, the Company only operated in one segment; therefore, segment information has not been presented. Share based payments Generally, all forms of share-based payments, including stock option grants, restricted stock grants and stock appreciation rights, are measured at their fair value on the awards’ grant date, and based on the estimated number of awards that are ultimately expected to vest. Share-based payment awards issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the share-based payment, whichever is more readily determinable. The expense resulting from share-based payments are recorded as a component of general and administrative expense. Earnings per share In accordance with accounting guidance now codified as FASB ASC Topic 260, “Earnings per Share,”Basic earnings per share (“EPS”) is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to all dilutive potential of shares of common stock outstanding during the period including stock options or warrants, using the treasury stock method (by using the average stock price for the period to determine the number of shares assumed to be purchased from the exercise of stock options or warrants), and convertible debt or convertible preferred stock, using the if-converted method. Diluted EPS excludes all dilutive potential of shares of common stock if their effect is anti-dilutive. 28 Respect Your Universe, Inc. (A Development Stage Company) Notes to Financial Statements December 31, 2009 and 2008 The computation of basic and diluted loss per share for the periods ended December 31, 2009 and 2008 is equivalent since the Company reported a net loss.The Company also has no common stock equivalents. Income Taxes The Company accounts for income taxes in accordance with accounting guidance now codified as FASB ASC Topic 740, “Income Taxes,” which requires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax bases of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when it is more likely than not that some or all deferred tax assets will not be realized. Accounting guidance now codified as FASB ASC Topic 740-20, “Income Taxes – Intraperiod Tax Allocation,” clarifies the accounting for uncertainties in income taxes recognized in accordance with FASB ASC Topic 740-20 by prescribing guidance for the recognition, de-recognition and measurement in financial statements of income tax positions taken in previously filed tax returns or tax positions expected to be taken in tax returns, including a decision whether to file or not to file in a particular jurisdiction. FASB ASC Topic 740-20 requires that any liability created for unrecognized tax benefits is disclosed. The application of FASB ASC Topic 740-20 may also affect the tax bases of assets and liabilities and therefore may change or create deferred tax liabilities or assets. The Company recognizes interest and penalties related to unrecognized tax benefits in income tax expense. At December 31, 2009 and 2008, the Company did not record any liabilities for uncertain tax positions. Recent accounting pronouncements In April2009, the FASB issued guidance now codified as FASB ASC Topic 820, “Fair Value Measurements and Disclosures,” which amends previous guidance to require disclosures about fair value of financial instruments in interim as well as annual financial statements in the current economic environment. This pronouncement was effective for periods ending after June15, 2009. The adoption of this pronouncement did not have a material impact on the Company’s business, financial condition or results of operations; however, these provisions of FASB ASC Topic 820 resulted in additional disclosures with respect to the fair value of the Company’s financial instruments. In May 2009, the FASB issued guidance now codified as FASB ASC Topic 855, “Subsequent Events,” which establishes general standards of accounting for, and disclosures of, events that occur after the balance sheet date but before financial statements are issued or are available to be issued. This pronouncement was effective for interim or fiscal periods ending after June 15, 2009. The adoption of this pronouncement did not have a material impact on the Company’s business, results of operations or financial position; however, the provisions of FASB ASC Topic 855 resulted in additional disclosures with respect to subsequent events. 29 Respect Your Universe, Inc. (A Development Stage Company) Notes to Financial Statements December 31, 2009 and 2008 In June2009, the Financial Accounting Standards Board (FASB) issued guidance now codified as FASB Accounting Standards Codification (ASC) Topic 105, “Generally Accepted Accounting Principles,” as the single source of authoritative non-governmental U.S. GAAP. FASB ASC Topic 105 does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all authoritative literature related to a particular topic in one place. All existing accounting standard documents will be superseded and all other accounting literature not included in the FASB Codification will be considered non-authoritative. These provisions of FASB ASC Topic 105 were effective for interim and annual periods ending after September15, 2009 and, accordingly, were effective for the Company for the current fiscal reporting period. The adoption of this pronouncement did not have an impact on the Company’s business, financial condition or results of operations, but will impact the Company’s financial reporting process by eliminating all references to pre-codification standards. On the effective date of FASB ASC Topic 105, the Codification superseded all then-existing non-SEC accounting and reporting standards, and all other non-grandfathered non-SEC accounting literature not included in the Codification became non-authoritative. In January 2010, the Financial Accounting Standards Board ("FASB") issued updated guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. This update requires new disclosures on significant transfers of assets and liabilities between Level1 and Level2 of the fair value hierarchy (including the reasons for these transfers) and the reasons for any transfers in or out of Level3. This update also requires a reconciliation of recurring Level3 measurements about purchases, sales, issuances and settlements on a gross basis. In addition to these new disclosure requirements, this update clarifies certain existing disclosure requirements. For example, this update clarifies that reporting entities are required to provide fair value measurement disclosures for each class of assets and liabilities rather than each major category of assets and liabilities. This update also clarifies the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level2 and Level3 fair value measurements. This update will become effective for the Company with the interim and annual reporting period beginning January1, 2010, except for the requirement to provide the Level3 activity of purchases, sales, issuances, and settlements on a gross basis, which will become effective for the Company with the interim and annual reporting period beginning January1, 2011. The Company will not be required to provide the amended disclosures for any previous periods presented for comparativepurposes. Other than requiring additional disclosures, adoption of this update will not have a material effect on the Company's consolidated financial statements. Note 3 Going Concern As reflected in the accompanying financial statements, the Company has a net loss of $367,387 and net cash used in operations of $135,787 for the year ended December 31, 2009. The Company also has a deficit accumulated during the development stage totaling $417,218. 30 Respect Your Universe, Inc. (A Development Stage Company) Notes to Financial Statements December 31, 2009 and 2008 The Company is in the development stage. The Company anticipates that it will continue to generate significant losses from operations in the near future. The Company believes its current available cash, along with anticipated revenues, may be insufficient to meet its cash needs for the near future.There can be no assurance that financing will be available in amounts or terms acceptable to the Company, if at all. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The ability of the Company to continue its operations is dependent on Management's plans, which include the raising of capital through debt and/or equity markets with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations are sufficient to fund working capital requirements.The Company may need to incur additional liabilities with certain related parties to sustain the Company’s existence. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. In response to these problems, management has taken the following actions: · seeking additional debt and/or equity financing, · continue with development and implementation of the business plan, · assess business markets and related opportunities so that more significant revenues can be generated; and · allocate sufficient resources to continue with advertising and marketing efforts Note 4 Fair Value The fair value of the Company's financial assets and liabilities reflects the Company's estimate of amounts that it would have received in connection with the sale of the assets or paid in connection with the transfer of the liabilities in an orderly transaction between market participants at the measurement date. In connection with measuring the fair value of its assets and liabilities, the Company seeks to maximize the use of observable inputs (market data obtained from sources independent from the Company) and to minimize the use of unobservable inputs (the Company's assumptions about how market participants would price assets and liabilities). The following fair value hierarchy is used to classify assets and liabilities based on the observable inputs and unobservable inputs used in order to value the assets and liabilities: 31 Respect Your Universe, Inc. (A Development Stage Company) Notes to Financial Statements December 31, 2009 and 2008 Level1: Quoted prices in active markets for identical assets or liabilities. An active market for an asset or liability is a market in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level2: Observable inputs other than Level1 inputs. Examples of Level2 inputs include quoted prices in active markets for similar assets or liabilities and quoted prices for identical assets or liabilities in markets that are not active. Level3: Unobservable inputs based on the Company's assessment of the assumptions that market participants would use in pricing the asset or liability. The Company's investment strategy is focused on capital preservation. The Company intends to invest in instruments that meet credit quality standards.The current expectation is to maintain cash and cash equivalents, once these resources are available. There were no instruments requiring a fair value classification at December 31, 2009 and 2008, respectively. Note 5 Loan Payable In 2008, the Company entered into an agreement with a stockholder that advanced $49,831.The same stockholder advanced an additional $56,869 during 2009.These advances were non-interest bearing, unsecured, and due on demand. In November 2009, the stockholder exchanged their outstanding debt, totaling $106,700, for 1,067,000 shares of common stock ($0.10/share).There was no gain or loss recorded on this debt conversion. Note 6 Income Taxes The Company recognized deferred tax assets and liabilities for both the expected impact of differences between the financial statements and the tax basis of assets and liabilities, and for the expected future tax benefit to be derived from tax losses and tax credit carryforwards.The Company will establish a valuation allowance to reflect the likelihood of realization of deferred tax assets. The Company has net operating loss carryforwards for tax purposes totaling approximately $186,000 at December 31, 2009, expiring through 2029. There is a limitation on the amount of taxable income that can be offset by carryforwards after a change in control (generally greater than a 50% change in ownership).Temporary differences, which give rise to a net deferred tax asset, are as follows: 32 Respect Your Universe, Inc. (A Development Stage Company) Notes to Financial Statements December 31, 2009 and 2008 Significant deferred tax assets at December 31, 2009 and 2008 are approximately as follows: Gross deferred tax assets: Net operating loss carryforwards $ ) $ ) Total deferred tax assets Less: valuation allowance ) ) Net deferred tax asset recorded $
